Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 1 of 33 PageID 179


                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION


    DWAYNE WILSON,

             Applicant,

    v.                                                         CASE NO. 8:14-cv-29-SDM-AAS

    SECRETARY, Department of Corrections,

          Respondent.
    ____________________________________/

                                                     ORDER

             Wilson applies under 28 U.S.C. § 2254 for the writ of habeas corpus (Doc. 1)

    and challenges his conviction for second-degree murder, for which Wilson is

    imprisoned for life. Numerous exhibits (“Respondent’s Exhibit ___”) support the

    response. (Doc. 10) The respondent admits the application’s timeliness (Doc. 19

    at 3) but argues that some grounds are unexhausted and procedurally defaulted.

    (Doc. 19 at 6, 9, 14)

                                             I. BACKGROUND1

             Wilson fathered a child with Felicia Watson. But Michael Harris was

    Felicia’s boyfriend when on March 16, 2004, Wilson and Felicia argued on the

    telephone. Wilson wanted to pick up their child from Felicia’s home. Felicia

    wanted Wilson to pick up their child from day care. Wilson yelled at Felicia and



             1
                 This summary of the facts derives from the briefs on direct appeal. (Respondent’s Exhibits 7
    and 8)
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 2 of 33 PageID 180


    told her that he was coming to her home. When Wilson entered Felicia’s home, he

    saw the child sitting on Harris’s lap without shoes. Wilson and Harris exchanged

    insults, and Wilson picked up the child to leave. Harris and Wilson went outside to

    get the child’s car seat from Felicia’s car.

           While outside, Wilson and Harris continued to argue. Wilson stabbed Harris

    in the neck with a fishing knife that Wilson kept in his pocket. Almost severing

    Harris’s spinal cord, Wilson killed him. Felicia came outside and saw Harris lying

    on the ground and saw the child standing over him. Angry, Felicia went inside the

    house, grabbed a small knife from the kitchen, went back outside the house, and

    threw the knife at Wilson, who left in his car.

           Felicia called 911 and identified Wilson as the person who stabbed Harris.

    Police did not find a weapon on Harris but found the knife from Felicia’s kitchen in

    the street. A blood test showed that Harris had consumed cocaine earlier that day,

    but a medical examiner opined that Harris would not have been intoxicated at the

    time of the killing. Just after the crime, a homicide detective called Wilson ten times,

    left a voicemail, and sent a sheriff’s deputy to Wilson’s home. Wilson surrendered to

    police fifteen days later.

           At trial, the prosecutor called as a witness a court reporter, who read

    testimony by Wilson from his first trial.2 Wilson testified that, when he and Harris

    went outside, Harris pointed his finger at Wilson’s face and threatened to “f*ck


           2
             A jury found Wilson guilty of second-degree murder, and the state appellate court reversed
    the conviction because the jury instruction on self-defense was erroneous. Wilson v. State, 944 So. 2d
    1244 (Fla. 2d DCA 2006).


                                                     -2-
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 3 of 33 PageID 181


    [Wilson] up.” Wilson and Harris continued to argue. Wilson testified that he

    thought that the “look” on Harris’s face suggested aggression and thought he saw a

    knife-like object in Harris’s hand. When Harris approached him, Wilson grabbed the

    knife from his pocket and stabbed Harris. Wilson testified that he thought his life

    was in danger and feared that Harris would hurt the child. Wilson left after telling

    Felicia to call the police.

                   II. EXHAUSTION AND PROCEDURAL DEFAULT

           The respondent argues that grounds two, three, and five are procedurally

    barred from federal review because Wilson failed to exhaust his available state

    court remedies. “[E]xhaustion of state remedies requires that petitioners ‘fairly

    presen[t]’ federal claims to the state courts in order to give the State the ‘opportunity

    to pass upon and correct’ alleged violations of its prisoners’ federal rights.” Duncan

    v. Henry, 513 U.S. 364, 365 (1995) (quoting Picard v. Connor, 404 U.S. 270, 275

    (1971)). “To provide the State with the necessary ‘opportunity,’ the prisoner must

    ‘fairly present’ his claim in each appropriate state court (including a state supreme

    court with powers of discretionary review), thereby alerting that court to the federal

    nature of the claim.” Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citing Duncan,

    513 U.S. at 365–66).

    Ground Two:

           Wilson asserts that the state court violated his right to due process and a

    fair trial under the Sixth and Fourteenth Amendments because the evidence at trial

    failed to prove he acted with ill will, hatred, spite, or evil intent. (Doc. 1 at 5)


                                                -3-
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 4 of 33 PageID 182


    Wilson presented a similar claim as his second issue on direct appeal and cited

    Michelson v. State, 805 So. 2d 983 (Fla. 4th DCA 2001). (Respondent’s Exhibit 7

    at 12–16) Because Michelson both cited United States v. Gaudin, 515 U.S. 506 (1995),

    and decided a similar claim on federal constitutional law, Wilson alerted the state

    court to the federal nature of his claim. Michelson, 805 So. 2d at 985 (“The United

    States Constitution requires that criminal convictions must rest upon a determination

    that the defendant is guilty beyond a reasonable doubt of every element of the crime

    with which he has been charged.”); Reese, 541 U.S. at 32 (“A litigant wishing to raise

    a federal issue can easily indicate the federal law basis for his claim in a state-court

    petition or brief, for example, by citing in conjunction with the claim the federal

    source of law on which he relies or a case deciding such a claim on federal grounds,

    or by simply labeling the claim ‘federal.’”). Ground two is entitled to a review on

    the merits.

    Ground Three:

           Wilson asserts that the state court violated his right to due process and a

    fair trial because no evidence at trial disproved his claim of self-defense. (Doc. 1

    at 7–8) Wilson presented a similar claim as his third issue on direct appeal but

    presented that issue under state law — not as the violation of a federally protected

    right. (Respondent’s Exhibit 7 at 17–19) The failure to alert the state appellate court

    that the trial court violated a federally protected right fails to meet the exhaustion

    requirement. Anderson v. Harless, 459 U.S. 4, 6 (1982) (“It is not enough that all the

    facts necessary to support the federal claim were before the state courts, or that


                                                -4-
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 5 of 33 PageID 183


    a somewhat similar state-law claim was made.”) (citations omitted); Preston

    v. Sec’y, Fla. Dep’t Corrs., 785 F.3d 449, 459 (11th Cir. 2015) (“Preston asserted in his

    brief that his conviction rested on insufficient evidence, without clarifying whether he

    intended to bring a federal or a state sufficiency of the evidence claim . . . . Preston

    invoked a phrase common to both federal and state law without explaining which

    body of law provided the basis for his claim.”). Ground three is unexhausted.

    Ground Five:

          Wilson asserts that trial counsel was ineffective for misstating the evidence

    during closing argument by telling the jury that Wilson testified at trial. (Doc. 1

    at 14–15) Wilson presented the claim as his second ground in his Rule 3.850 motion

    for post-conviction relief (Respondent’s Exhibit 11 at 10–11) but did not present the

    claim in his brief on appeal. (Respondent’s Exhibit 15) Wilson’s failure to present to

    the state appellate court the ineffective assistance of counsel claim deprived the state

    court of a “full and fair opportunity to resolve any constitutional issues.” O’Sullivan

    v. Boerckel, 526 U.S. 838, 845 (1999). Ground five is unexhausted.

                                             ****

          Wilson could have raised the claim in ground three on direct appeal and is

    barred from doing so collaterally in a Rule 3.850 motion. Fla. R. Crim. P. 3.850(c)

    (“This rule does not authorize relief based on grounds that could have or should have

    been raised at trial and, if properly preserved, on direct appeal of the judgment and

    sentence.”). Wilson could have raised the claim in ground five on appeal of the

    denial of his first Rule 3.850 motion, and the claim is barred in a successive Rule



                                               -5-
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 6 of 33 PageID 184


    3.850 motion. Fla. R. Crim. P. 3.850(h)(2). Because Wilson cannot raise the claims

    in ground three and ground five in state court, the grounds are procedurally defaulted

    in federal court. Snowden v. Singletary, 135 F.3d 732, 736 (11th Cir. 1998) (“[W]hen

    it is obvious that the unexhausted claims would be procedurally barred in state court

    due to a state-law procedural default, we can forego the needless ‘judicial ping-pong’

    and just treat those claims now barred by state law as no basis for federal habeas

    relief.”).

           Ground three and ground five are barred from federal review absent a showing

    of “actual cause and prejudice” or a “fundamental miscarriage of justice.” Coleman

    v. Thompson, 501 U.S. 722, 750 (1991); Murray v. Carrier, 477 U.S. 478, 496 (1986).

    Wilson proffers no specific facts to establish either “cause and prejudice” or

    a “fundamental miscarriage of justice.” (Doc. 22 at 17–20) Consequently, ground

    three and ground five are procedurally barred from federal review.

                                  III. STANDARD OF REVIEW

           The Antiterrorism and Effective Death Penalty Act of 1996 governs this

    proceeding. Wilcox v. Fla. Dep’t Corrs., 158 F.3d 1209, 1210 (11th Cir. 1998). Section

    2254(d), which creates a highly deferential standard for federal court review of a state

    court adjudication, states:

                 An application for a writ of habeas corpus on behalf of a person
                 in custody pursuant to the judgment of a State court shall not
                 be granted with respect to any claim that was adjudicated on
                 the merits in State court proceedings unless the adjudication of
                 the claim —

                        resulted in a decision that was contrary to, or
                        involved an unreasonable application of, clearly


                                               -6-
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 7 of 33 PageID 185


                        established Federal law, as determined by the
                        Supreme Court of the United States; or

                        resulted in a decision that was based on an
                        unreasonable determination of the facts in light
                        of the evidence presented in the State court
                        proceeding.

          Williams v. Taylor, 529 U.S. 362, 412–13 (2000), explains this deferential

    standard:

                 In sum, § 2254(d)(1) places a new constraint on the power of
                 a federal habeas court to grant a state prisoner’s application for
                 a writ of habeas corpus with respect to claims adjudicated on
                 the merits in state court. . . . Under the “contrary to” clause,
                 a federal habeas court may grant the writ if the state court
                 arrives at a conclusion opposite to that reached by this Court on
                 a question of law or if the state court decides a case differently
                 than this Court has on a set of materially indistinguishable
                 facts. Under the “unreasonable application” clause, a federal
                 habeas court may grant the writ if the state court identifies the
                 correct governing legal principle from this Court’s decisions but
                 unreasonably applies that principle to the facts of the prisoner’s
                 case.

          “The focus . . . is on whether the state court’s application of clearly established

    federal law is objectively unreasonable, . . . an unreasonable application is different

    from an incorrect one.” Bell v. Cone, 535 U.S. 685, 693 (2002). “As a condition for

    obtaining habeas corpus from a federal court, a state prisoner must show that the

    state court’s ruling on the claim being presented in federal court was so lacking in

    justification that there was an error well understood and comprehended in existing

    law beyond any possibility for fairminded disagreement.” Harrington v. Richter,

    562 U.S. 86, 103 (2011). The phrase “clearly established Federal law” encompasses

    only the holdings of the United States Supreme Court “as of the time of the relevant

    state-court decision.” Williams, 529 U.S. at 412.


                                                -7-
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 8 of 33 PageID 186


           “[AEDPA] modified a federal habeas court’s role in reviewing state prisoner

    applications in order to prevent federal habeas ‘retrials’ and to ensure that state-court

    convictions are given effect to the extent possible under law.” Cone, 535 U.S. at 694.

    “AEDPA prevents defendants — and federal courts — from using federal habeas

    corpus review as a vehicle to second-guess the reasonable decisions of state courts.”

    Renico v. Lett, 559 U.S. 766, 779 (2010). Cullen v. Pinholster, 563 U.S. 170, 181 (2011)

    (“This is a ‘difficult to meet,’ . . . and ‘highly deferential standard for evaluating

    state-court rulings, which demands that state-court decisions be given the benefit of

    the doubt’ . . . .”) (citations omitted).

           When the last state court to decide a federal claim issues an explanatory

    and reasoned opinion, a federal habeas court reviews the specific reasons in the

    opinion and defers to those reasons if they are reasonable. Wilson v. Sellers, 138 S. Ct.

    1188, 1192 (2018). When the relevant state-court decision is not accompanied with

    reasons for the decision, the federal court “should ‘look through’ the unexplained

    decision to the last related state-court decision that does provide a relevant rationale

    [and] presume that the unexplained decision adopted the same reasoning.” Wilson,

    138 S. Ct. at 1192. A respondent may contest “the presumption by showing that the

    unexplained affirmance relied or most likely did rely on different grounds than the

    lower state court’s decision . . . .” Wilson, 138 S. Ct. at 1192.

           In a per curiam decision without a written opinion the state appellate court

    affirmed Wilson’s conviction and sentence. (Respondent’s Exhibit 9) Similarly, in

    another per curiam decision without a written opinion the state appellate court



                                                -8-
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 9 of 33 PageID 187


    affirmed the denial of Wilson’s Rule 3.850 motion for post-conviction relief.

    (Respondent’s Exhibit 18) A state appellate court’s per curiam decision without a

    written opinion warrants deference under Section 2254(d)(1). Wright v. Sec’y Dep’t

    Corrs., 278 F.3d 1245, 1254 (11th Cir. 2002). Richter, 562 U.S. at 100 (“When a

    federal claim has been presented to a state court and the state court has denied relief,

    it may be presumed that the state court adjudicated the claim on the merits in the

    absence of any indication or state-law procedural principles to the contrary.”).

           As Pinholster explains, 563 U.S. at 181–82, review of the state court decision

    is limited to the state court record:

                  We now hold that review under § 2254(d)(1) is limited to the
                  record that was before the state court that adjudicated the claim
                  on the merits. Section 2254(d)(1) refers, in the past tense, to
                  a state-court adjudication that “resulted in” a decision that was
                  contrary to, or “involved” an unreasonable application of,
                  established law. This backward-looking language requires an
                  examination of the state-court decision at the time it was made.
                  It follows that the record under review is limited to the record
                  in existence at that same time, i.e., the record before the state
                  court.

    “[A] determination of a factual issue made by a State court shall be presumed to

    be correct.” 28 U.S.C. § 2254(e)(1). Wilson bears the burden of rebutting that

    presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1). The

    presumption applies to a finding of fact but not to a mixed determination of law

    and fact. Parker v. Head, 244 F.3d 831, 836 (11th Cir. 2001). Wilson’s federal

    application presents the same grounds that he presented to the state court. The

    state court’s rejection of Wilson’s claims warrants deference in this federal action.

    (Respondent’s Exhibit 9, Exhibit 12 at 4, and Exhibit 14 at 2–6)


                                                 -9-
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 10 of 33 PageID 188


                             IV. ISSUES ON DIRECT APPEAL

     Ground One:

           Wilson asserts that the state court violated his rights to due process and a fair

     trial under the Sixth and Fourteenth Amendments because the trial court admitted

     into evidence at trial Wilson’s testimony from his first trial. (Doc. 1 at 4–5)

           The state appellate court affirmed the denial of this claim on direct appeal in

     a decision without a written opinion. (Respondent’s Exhibit 9) Wilson has the

     burden to show no reasonable basis for the denial of relief. Richter, 562 U.S. at 98.

           “If the prosecution has actually violated the defendant’s Fifth Amendment

    rights by introducing an inadmissible confession at trial, compelling the defendant

    to testify in rebuttal, the rule announced in Harrison v. United States, 392 U.S. 219

    (1968), precludes use of that testimony on retrial.” Oregon v. Elstad, 470 U.S. 298,

    317 (1985). However, as Harrison explains, 392 U.S. at 222–23, if no inadmissible

    confession compelled the defendant to testify at the first trial, the prosecution may

    introduce the testimony on retrial:

                  In this case we need not and do not question the general
                  evidentiary rule that a defendant’s testimony at a former trial
                  is admissible in evidence against him in later proceedings.
                  A defendant who chooses to testify waives his privilege against
                  compulsory self-incrimination with respect to the testimony he
                  gives, and that waiver is no less effective or complete because
                  the defendant may have been motivated to take the witness
                  stand in the first place only by reason of the strength of the
                  lawful evidence adduced against him.

                  Here, however, the petitioner testified only after the
                  Government had illegally introduced into evidence three
                  confessions, all wrongfully obtained, and the same principle
                  that prohibits the use of confessions so procured also prohibits
                  the use of any testimony impelled thereby — the fruit of the


                                                - 10 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 11 of 33 PageID 189


                 poisonous tree, to invoke a time-worn metaphor. For the
                 ‘essence of a provision forbidding the acquisition of evidence
                 in a certain way is that not merely evidence so acquired shall
                 not be used before the Court but that it shall not be used at all.’
                 Silverthorne Lumber Co. v. United States, 251 U.S. 385, 392 (1920).

                 In concluding that the petitioner’s prior testimony could be
                 used against him without regard to the confessions that had
                 been introduced in evidence before he testified, the Court of
                 Appeals relied on the fact that the petitioner had ‘made
                 a conscious tactical decision to seek acquittal by taking the
                 stand after (his) in-custody statements had been let in . . . .’ But
                 that observation is beside the point. The question is not whether
                 the petitioner made a knowing decision to testify, but why. If he
                 did so in order to overcome the impact of confessions illegally
                 obtained and hence improperly introduced, then his testimony
                 was tainted by the same illegality that rendered the confessions
                 themselves inadmissible. . . .

          The state appellate court reversed Wilson’s conviction after his first trial

    because the jury instruction for self-defense was erroneous. Wilson v. State,

    944 So. 2d 1244 (Fla. 2d DCA 2006). At his first trial the prosecutor introduced

    no unlawful confession, and no unlawful confession compelled Wilson to testify.

    “Section 2254(d)(1) provides a remedy for instances in which a state court

    unreasonably applies [the United States Supreme Court’s] precedent; it does not

    require state courts to extend that precedent or license federal courts to treat the

    failure to do so as error.” White v. Woodall, 572 U.S. 415, 426 (2014). Consequently,

    the state court did not unreasonably apply Harrison. Harrison, 392 U.S. at 223 n.9

    (“[W]e decide here only a case in which the prosecution illegally introduced the

    defendant’s confession in evidence against him at trial in its case-in-chief.”).

          In his reply Wilson expands his claim and asserts that he testified at his first

    trial because trial counsel misadvised and coerced him to testify. (Doc. 22 at 3, 6–7)



                                                - 11 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 12 of 33 PageID 190


    He further asserts that trial counsel was ineffective for not moving to exclude his

    testimony from his first trial before his retrial. (Doc. 22 at 11)3 Wilson supports

    the expanded claim with testimony from the evidentiary hearing on his Rule 3.850

    motion for post-conviction relief. (Doc. 22 at 4–5, 7–10, 12–13)

           Because Wilson expands the claim for the first time on reply, the expanded

    claim is waived. Herring v. Sec’y, Dep’t Corrs., 397 F.3d 1338, 1342 (11th Cir. 2005)

    (“As we repeatedly have admonished, ‘[a]rguments raised for the first time in a reply

    brief are not properly before a reviewing court.’”) (citation omitted). Also, the state

    appellate court rejected the claim in ground one on direct appeal. (Respondent’s

    Exhibit 9) Because the transcript from the post-conviction evidentiary hearing

    was not part of the record on direct appeal, the district court cannot consider the

    transcript on federal habeas. Pinholster, 563 U.S. at 181–82. Consequently, ground

    one is denied.

    Ground Two:

           Wilson asserts that the state court violated his rights to due process and a fair

     trial under the Sixth and Fourteenth Amendments because the evidence at trial

     lacked proof that he acted with ill will, hatred, spite, or evil intent. (Doc. 1 at 5)




           3
              In ground seven Wilson asserts that trial counsel was ineffective for coercing and
    intimidating him to testify at his first trial. (Doc. 1 at 16–17) The record refutes the claim.
    (Respondent’s Exhibit 13 at 51–52 and Exhibit 14, Transcript (May 25, 2005) at 402–03)
    At the retrial, counsel objected to the admission of Wilson’s testimony from his first trial.
    (Respondent’s Exhibit 4 at 362) On direct appeal appellate counsel challenged the admission of
    the testimony (Respondent’s Exhibit 7 at 8–11), and the State raised no challenge to preservation.
    (Respondent’s Exhibit 8 at 7)


                                                    - 12 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 13 of 33 PageID 191


           The state appellate court affirmed the denial of this claim on direct appeal in

     a decision without an opinion. (Respondent’s Exhibit 9)4 Wilson has the burden to

     show no reasonable basis for the denial of relief. Richter, 562 U.S. at 98.

           A defendant is entitled to relief “if it is found that upon the record evidence

     adduced at the trial no rational trier of fact could have found proof of guilt beyond

     a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 324 (1979). The court views

     the evidence at trial in the light most favorable to the prosecution. 443 U.S. at 319.

           A jury found Wilson guilty of second-degree murder. The prosecution had

     to prove that Wilson unlawfully killed Harris “by any act imminently dangerous

     to another” and “evincing a depraved mind regardless of human life.” Fla. Stat.

     § 782.04(2). “In the context of second-degree murder, an act is imminently

     dangerous to another and evinces a ‘depraved mind’ if it is an act or series of acts

     that: (1) a person of ordinary judgment would know is reasonably certain to kill or

     do serious bodily injury to another; and (2) is done from ill will, hatred, spite or an

     evil intent; and (3) is of such a nature that the act itself indicates an indifference to

     human life.” Thompson v. State, 257 So. 3d 573, 579 (Fla. 1st DCA 2018) (citation

     and quotation marks omitted). Neither a reckless act nor an immediate and

     impulsive overreaction to an assault is enough. 257 So. 3d at 579–80.




           4
             At the close of evidence trial counsel moved for judgment of acquittal on other grounds.
    (Respondent’s Exhibit 4 at 459–88) On direct appeal Wilson asserted a failure to prove intent
    (Respondent’s Exhibit 7 at 12–16), and the State raised no challenge to preservation. (Respondent’s
    Exhibit 8 at 8–11)


                                                    - 13 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 14 of 33 PageID 192


           At trial Felicia testified that, on the day of the crime, she and Wilson

     argued on the telephone. (Respondent’s Exhibit 4 at 175–76) Wilson wanted to

     pick up their son from Felicia’s home; Felicia wanted Wilson to pick up their son

     from day care. (Respondent’s Exhibit 4 at 173–74) When Wilson told Felicia, “I’m

     coming to get my son,” Felicia hung up the telephone. (Respondent’s Exhibit 4

     at 176–77) During five more telephone calls, Wilson and Felicia continued to

     argue. (Respondent’s Exhibit 4 at 177) During the final call, Wilson became

     “angrier and angrier” and started to yell at Felicia. (Respondent’s Exhibit 4 at 177)

     Felicia stopped answering Wilson’s calls. (Respondent’s Exhibit 4 at 178–80)

           Later that morning, Wilson went to Felicia’s home. (Respondent’s Exhibit 4

     at 182) When Wilson walked into the home, Harris was playing with Wilson’s son

     and helping the child put on shoes while the child sat in Harris’s lap. (Respondent’s

     Exhibit 4 at 181–82) Wilson asked Harris, “[W]hat’s up[,] Pimpie?” (Respondent’s

     Exhibit 4 at 185) Harris responded, “[N]othing, what’s up[?]” (Respondent’s

     Exhibit 4 at 186) Wilson replied in a raised voice, “[F]irst of all you can put my

     mother f*cking son down.” (Respondent’s Exhibit 4 at 186–87) Harris put the child

     down and said, “[H]ere you go. It [doesn’t] even have to be like that.”

     (Respondent’s Exhibit 4 at 187)

           Wilson angrily told Felicia, “[A]s for you, b*tch, you can go out there and get

     the mother f*cking car seat.” (Respondent’s Exhibit 4 at 187–88) Felicia

     responded, “[F]irst of all, you can get out of my house.” (Respondent’s Exhibit 4

     at 188) Wilson replied louder, “[B]*tch, you’re [going to] go get the mother f*cking



                                              - 14 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 15 of 33 PageID 193


     car seat.” (Respondent’s Exhibit 4 at 188) Felicia again told Wilson, “You can

     get out of my house.” (Respondent’s Exhibit 4 at 189) While Wilson and Felicia

     continued to argue, Harris interjected and told Wilson, “[F]irst of all, you’re not

     going to come in here with this. You wanted your son. You got your son. But

     you’re not fixing to come in here with all that cursing.” (Respondent’s Exhibit 4

     at 189–90) Wilson replied, “You can stay out of it.” (Respondent’s Exhibit 4

     at 191)

           Felicia threatened to call the police, and everyone calmed down.

     (Respondent’s Exhibit 4 at 191–92) Harris told Felicia to get ready for work and

     walked outside to get the car seat from Felicia’s car. (Respondent’s Exhibit 4

     at 192–95) Wilson walked behind Harris while holding his son in his arm.

     (Respondent’s Exhibit 4 at 194) After a few minutes, a friend who lived with

     Felicia told her to get her son because Wilson and Harris were about to fight.

     (Respondent’s Exhibit 4 at 195–96) Felicia found Harris lying on the ground and

     her child standing over him. (Respondent’s Exhibit 4 at 200) Wilson walked

     away with his hand in his pocket. (Respondent’s Exhibit 4 at 202)

           Felicia angrily asked Wilson, “[W]hat did you do to him?” (Respondent’s

     Exhibit 4 at 203) Wilson walked towards his car, looked at Felicia, and called

     her a “b*tch.” (Respondent’s Exhibit 4 at 203–04) Felicia went inside her home,

     grabbed a knife from a butcher block, ran back outside, and threw the knife

     at Wilson. (Respondent’s Exhibit 4 at 205) Wilson drove away in his car.




                                              - 15 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 16 of 33 PageID 194


     (Respondent’s Exhibit 4 at 205) Felicia did not see a weapon either in Harris’s

     hand or on the ground near his body. (Respondent’s Exhibit 4 at 203, 206–07)

          The friend who lived with Felicia testified that she saw Wilson and Harris

     standing outside next to Felicia’s car. (Respondent’s Exhibit 4 at 244) Wilson held

     his son in his arm and was yelling at Harris. (Respondent’s Exhibit 4 at 245–46)

     Harris tried to calm Wilson down. (Respondent’s Exhibit 4 at 245–46) The friend

     did not see anything in Wilson’s hand. (Respondent’s Exhibit 4 at 246)

          A homicide detective testified that he tried to locate Wilson after the

     crime. (Respondent’s Exhibit 4 at 337–39, 343–45) The detective called Wilson’s

     mobile telephone ten to fifteen times and left a voicemail. (Respondent’s Exhibit 4

     at 338) The detective asked other deputies to go to the home where Wilson lived.

     (Respondent’s Exhibit 4 at 339–40) The detective issued a “be on the lookout”

     report and obtained a warrant for Wilson’s arrest. (Respondent’s Exhibit 4 at 341,

     343) Wilson surrendered to authorities fifteen days after the crime. (Respondent’s

     Exhibit 4 at 345) The detective never recovered a weapon from Wilson.

     (Respondent’s Exhibit 4 at 345)

          Wilson’s girlfriend testified that Wilson told her what happened just after

     the killing. According to the girlfriend, Wilson said that Harris approached him

     with a knife, that Wilson grabbed Harris’s wrists and pushed him down, and that

     Harris fell onto the knife. (Respondent’s Exhibit 4 at 352–54) Wilson pushed

     Harris to defend both himself and his son. (Respondent’s Exhibit 4 at 361)




                                             - 16 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 17 of 33 PageID 195


           At his first trial, Wilson testified that he arrived at Felicia’s home to pick up

     his son. (Respondent’s Exhibit 4 at 368) Wilson had a fishing knife in the back seat

     of his car and put the knife in his pocket so that his son would not hurt himself.

     (Respondent’s Exhibit 4 at 368) Wilson went inside the home to get his son; Harris

     picked up the child and said that the child was “alright.” (Respondent’s Exhibit 4

     at 370) Wilson told Harris not to touch his son, and the two men started to argue.

     (Respondent’s Exhibit 4 at 370–72) Also, Wilson argued with Felicia and insulted

     her because the child was not ready to leave. (Respondent’s Exhibit 4 at 370–72)

           Harris agreed to get the child’s car seat. (Respondent’s Exhibit 4 at 372)

     Wilson walked outside with the child. (Respondent’s Exhibit 4 at 373) Harris

     followed, closed the front door, and quickly turned in front of Wilson.

     (Respondent’s Exhibit 4 at 373) Harris told Wilson, “I’m telling you, man, I’ll f*ck

     you up, man.” (Respondent’s Exhibit 4 at 373) Wilson replied, “[M]an, get your

     hand out of my mother f*cking face. Don’t f*ck with me, man.” (Respondent’s

     Exhibit 4 at 373) Wilson stabbed Harris with the fishing knife because he thought

     Harris was going to stab him with an object that Wilson thought was a knife.

     (Respondent’s Exhibit 4 at 373–74, 377–78, 401) Wilson feared for both his own life

     and his son’s life. (Respondent’s Exhibit 4 at 376, 378, 414–15)

           The evidence proved that Wilson had ill will, hatred, spite, and evil intent

     when he stabbed Harris. Wilson argued with Felicia on the telephone about their

     son, yelled at Felicia, and went to Felicia’s home uninvited. When Wilson arrived

     at Felicia’s home, he continued to argue with Felicia, directed his anger at Harris



                                               - 17 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 18 of 33 PageID 196


     when he saw Harris playing with his son, and insulted both Felicia and Harris. Just

     before the stabbing, Wilson continued to argue with Harris and spoke to him with

     an angry tone. Wilson stabbed Harris in the neck, almost severed his spinal cord,

     and mortally wounded him. After the stabbing, Wilson rendered no aid, called

     Felicia a “b*tch,” left in his car, and surrendered to police fifteen days later.

           Viewing the evidence in the light most favorable to the prosecution, Wilson

     stabbed Harris with ill will, hatred, spite, and evil intent. Peoples v. State, 251 So. 3d

     291, 303 (Fla. 1st DCA 2018) (“[T]he circumstances surrounding the fatal act can

     prove ill will, spite, hatred or evil intent. Here, in addition to Appellant’s use of a

     deadly weapon to stab the victim — an act which itself could be sufficient to infer

     the requisite intent — the evidence here showed that Appellant was familiar with the

     victim before the stabbing and thought he ‘looked like a punk.’”) (citations omitted).

     Twilegar v. State, 42 So. 3d 177, 196 (Fla. 2010) (“[E]vidence of flight, concealment,

     or resistance to lawful arrest after the fact of a crime is admissible as ‘being relevant

     to consciousness of guilt which may be inferred from such circumstances.’”)

     (citation omitted).

           Certain evidence, if believed, arguably proved that Wilson acted in self-

     defense. However, the court must view the evidence in the present context in

     the light most favorable to the prosecution. Jackson, 443 U.S. at 319. The court

     looks “both to direct and circumstantial evidence in resolving the question of the

     sufficiency of the evidence underlying the conviction.” Pate v. Wainwright, 607 F.2d

     669, 670 (5th Cir. 1979). “[C]onflicting evidence alone does not undermine that



                                                - 18 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 19 of 33 PageID 197


     conclusion of sufficiency so long as a rational factfinder could have credited one side

     of the conflicting testimony over the other.” Wilcox v. Ford, 813 F.2d 1140, 1145

     (11th Cir. 1987). Consequently, the state court did not unreasonably apply Jackson.

     Ground two is denied.

                     V. INEFFECTIVE ASSISTANCE OF COUNSEL

           Wilson claims ineffective assistance of counsel, a difficult claim to sustain.

    “[T]he cases in which habeas petitioners can properly prevail on the ground of

    ineffective assistance of counsel are few and far between.” Waters v. Thomas,

    46 F.3d 1506, 1511 (11th Cir. 1995) (quoting Rogers v. Zant, 13 F.3d 384, 386

    (11th Cir. 1994)). Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998), explains

    that Strickland v. Washington, 466 U.S. 668, 687 (1984), governs an ineffective

    assistance of counsel claim:

                 The law regarding ineffective assistance of counsel claims is
                 well settled and well documented. In Strickland v. Washington,
                 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the
                 Supreme Court set forth a two-part test for analyzing ineffective
                 assistance of counsel claims. According to Strickland,

                        First, the defendant must show that counsel’s
                        performance was deficient. This requires showing
                        that counsel made errors so serious that counsel
                        was not functioning as the “counsel” guaranteed
                        the defendant by the Sixth Amendment. Second,
                        the defendant must show that the deficient
                        performance prejudiced the defense. This
                        requires showing that counsel’s errors were so
                        serious as to deprive the defendant of a fair trial,
                        a trial whose result is reliable.

           “There is no reason for a court deciding an ineffective assistance claim . . .

    to address both components of the inquiry if the defendant makes an insufficient



                                               - 19 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 20 of 33 PageID 198


    showing on one.” Strickland, 466 U.S. at 697. “[C]ounsel is strongly presumed to

    have rendered adequate assistance and made all significant decisions in the exercise

    of reasonable professional judgment.” Strickland, 466 U.S. at 690. “[A] court

    deciding an actual ineffectiveness claim must judge the reasonableness of counsel’s

    challenged conduct on the facts of the particular case, viewed as of the time of

    counsel’s conduct.” 466 U.S. at 690. Strickland requires that “in light of all the

    circumstances, the identified acts or omissions were outside the wide range of

    professionally competent assistance.” 466 U.S. at 690.

          Wilson must demonstrate that counsel’s alleged error prejudiced the defense

    because “[a]n error by counsel, even if professionally unreasonable, does not warrant

    setting aside the judgment of a criminal proceeding if the error had no effect on the

    judgment.” Strickland, 466 U.S. at 691. To meet this burden, Wilson must show

    “a reasonable probability that, but for counsel’s unprofessional errors, the result of

    the proceeding would have been different. A reasonable probability is a probability

    sufficient to undermine confidence in the outcome.” 466 U.S. at 694.

          Wilson cannot meet his burden by showing that the avenue chosen by counsel

    proved unsuccessful. White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992).

    Strickland cautions that “strategic choices made after thorough investigation of law

    and facts relevant to plausible options are virtually unchallengeable; and strategic

    choices made after less than complete investigation are reasonable precisely to the

    extent that reasonable professional judgments support the limitations on

    investigation.” Strickland, 466 U.S. at 690–91.



                                              - 20 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 21 of 33 PageID 199


          Sustaining a claim of ineffective assistance of counsel under Section 2254(d)

    is very difficult because “[t]he standards created by Strickland and § 2254(d) are both

    ‘highly deferential,’ and when the two apply in tandem, review is ‘doubly’ so.”

    Richter, 562 U.S. at 105. Nance v. Warden, Ga. Diag. Prison, 922 F.3d 1298, 1303

    (11th Cir. 2019) (“Given the double deference due, it is a ‘rare case in which an

    ineffective assistance of counsel claim that was denied on the merits in state court is

    found to merit relief in a federal habeas proceeding.’”) (quoting Johnson v. Sec’y, Dep’t

    Corrs., 643 F.3d 907, 911 (11th Cir. 2011)).

          In denying Wilson’s Rule 3.850 motion for post-conviction relief, the state

    court recognized that Strickland governs a claim of ineffective assistance of counsel.

    (Respondent’s Exhibits 12 and 14) Because the state court rejected the grounds

    based on Strickland, Wilson cannot meet the “contrary to” test in Section 2254(d)(1).

    Wilson instead must show that the state court either unreasonably applied Strickland

    or unreasonably determined the facts. In determining “reasonableness,” Section

    2254(d) authorizes determining only “whether the state habeas court was objectively

    reasonable in its Strickland inquiry” and not independently assessing whether

    counsel’s actions were reasonable. Putman v. Head, 268 F.3d 1223, 1244 n.17

    (11th Cir. 2001). The presumption of correctness and the highly deferential standard

    of review require that the analysis of each ground begin with the state court’s

    analysis.




                                              - 21 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 22 of 33 PageID 200


                                 A. Grounds of IAC Before Trial

    Ground Seven:

          Wilson asserts that trial counsel was ineffective for coercing and intimidating

    Wilson into testifying at his first trial. (Doc. 1 at 16–17) At Wilson’s retrial a court

    reporter testified on behalf of the prosecution and read Wilson’s testimony from his

    first trial. (Respondent’s Exhibit 4 at 364–415) The state appellate court reversed

    Wilson’s conviction from his first trial because the self-defense instruction was

    erroneous. Wilson v. State, 944 So. 2d 1244 (Fla. 2d DCA 2006).

          The post-conviction court denied the claim as follows (Respondent’s Exhibit

    14 at 4–6) (state court record citations omitted):

                 . . . Defendant alleges ineffective assistance of counsel for
                 coercing and intimidating Defendant to testify at his first trial.
                 Specifically, Defendant alleges that counsel told Defendant[,]
                 “If you don’t testify, you’re going to lose, so if you tell me that
                 you don’t want to testify, then I might as well quit and you
                 might as well plead guilty.” Defendant asserts that the State
                 used Defendant’s testimony throughout the second trial to
                 establish that Defendant gave an inconsistent version of how
                 the stabbing occurred. Defendant alleges that counsel’s errors
                 prejudiced the outcome of the trial and rendered the
                 proceedings fundamentally unfair.

                 At the evidentiary hearing, Defendant’s prior defense counsel
                 from his first trial testified that Defendant’s theory of defense
                 was that of self-defense, and that, as there were no other
                 witnesses to testify to such, the only way to present this would
                 be through Defendant’s testimony. Counsel testified further,
                 however, that he in no way threatened or coerced Defendant to
                 testify, nor told Defendant he would lose if he did not testify, as
                 Defendant alleges. Specifically, counsel testified as follows:

                 [Prosecutor]:         Did you ever tell the defendant if you
                                       don’t testify you’re going to lose, so if you
                                       tell me that you don’t want to testify then
                                       I might as well quit and you might as well



                                                 - 22 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 23 of 33 PageID 201


                                     plead guilty? Did you ever say that to
                                     him?

                [Counsel]:           I don’t think I’ve ever told anybody that
                                     I might as well quit on anything.

                [Prosecutor]:        Did the defendant ever tell you he did not
                                     want to testify?

                [Counsel]:           No, because if he tells — if he said that
                                     he — he didn’t have to testify. I’m sure
                                     it was — I don’t specifically remember a
                                     colloquy with the Court, but that’s pretty
                                     much standard procedure. I would think
                                     that occurred.

                [Prosecutor]:        Okay. At any time did you force the
                                     defendant to testify?

                [Counsel]:           No.

                [Prosecutor]:        Did you threaten him that he had to
                                     testify?

                [Counsel]:           No. No more than I told him, as I
                                     just discussed earlier, that without his
                                     testimony there was no self-defense in
                                     the case, which is what he kept saying
                                     and claiming as his defense.

                [Prosecutor]:        Did you ever feel like you were coercing
                                     the defendant to testify?

                [Counsel]:           No.

                The Court finds this testimony to be credible, and finds it
                supported by the record wherein the trial court conducted an
                inquiry of Defendant to ensure that his decision to testify was
                made freely and voluntarily, without coercion. Specifically, the
                record reflects the following colloquy:

                [Court]:             Mr. Wilson, you understand that you
                                     have the absolute right to testify. You also
                                     understand that you have the absolute
                                     right to remain silent, is that correct?

                [Wilson]:            Yes.


                                              - 23 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 24 of 33 PageID 202




                 [Court]:              Do you understand both of those rights
                                       that you have?

                 [Wilson]:             Yes.

                 [Court]:              And if you do testify this is a decision that
                                       you would have made in consultation
                                       with your lawyer?

                 [Wilson]:             Yes.

                 [Court]:              Okay. And so you are making the
                                       decision to testify freely and voluntarily,
                                       correct?

                 [Wilson]:             Yes.

                 [Court]:              Okay. And you — just to confirm, you
                                       understand that you do not have to testify
                                       in your own defense?

                 [Wilson]:             Yes.

                 The court finds Defendant’s allegations to be refuted, and
                 that counsel cannot be deemed deficient as alleged under
                 these circumstances. Consequently, Defendant warrants no
                 relief on this allegation, and [this ground] of his Motion for
                 Post-Conviction Relief must be denied.

          The state court found trial counsel credible at the post-conviction evidentiary

    hearing, and a state court’s finding of credibility receives deference in federal court.

    Nejad v. Att’y Gen., State of Ga., 830 F.3d 1280, 1292 (11th Cir. 2016) (“Federal

    habeas courts have no license to redetermine credibility of witnesses whose

    demeanor has been observed by the state trial court, but not by them.”) (citation

    and internal quotation marks omitted).

          The state court accurately quoted both trial counsel’s testimony at the

    evidentiary hearing and the colloquy between Wilson and the trial judge at the first



                                                - 24 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 25 of 33 PageID 203


    trial. (Respondent’s Exhibit 13 at 51–52 and Exhibit 14, Transcript (May 25, 2005)

    at 402–03) Trial counsel denied that he either threatened or coerced Wilson to testify

    at his first trial. The colloquy confirms that Wilson freely and voluntarily testified.

          Also, trial counsel testified that Wilson insisted that he acted in self-defense.

    (Respondent’s Exhibit 13 at 49) Wilson’s infant son was not competent to testify

    about what happened, and Harris — the victim — was dead. Fla. Stat. § 90.603.

    (Respondent’s Exhibit 13 at 49) Only Wilson could have testified that he acted in

    self-defense. (Respondent’s Exhibit 13 at 49–50) Trial counsel fittingly advised

    Wilson that Wilson’s testimony was necessary to prove his claim of self-defense.

    (Respondent’s Exhibit 13 at 49–50, 54)

          Because the record refuted the claim, the state court did not unreasonably

    deny the claim. Lott v. Att’y Gen., Fla., 594 F.3d 1296, 1302 (11th Cir. 2010); Waters

    v. Thomas, 46 F.3d 1506, 1519 (11th Cir. 1995); Winfrey v. Maggio, 664 F.2d 550,

    552–53 (5th Cir. Unit A 1981). Ground seven is denied.

                              B. Grounds of IAC During Trial

    Ground Four:

          Wilson asserts that trial counsel was ineffective for not objecting to the jury

    instruction for the lesser included offense of manslaughter by act, which instruction

    erroneously states that the prosecution had to prove that Wilson intended to cause

    the death of Harris. (Doc. 1 at 9–10) Wilson contends that the evidence supported

    the lesser included offense, and the erroneous instruction deprived him of the lesser

    included offense at trial. (Doc. 1 at 10)


                                                - 25 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 26 of 33 PageID 204


          The post-conviction court denied the claim as follows (Respondent’s

    Exhibit 12 at 4) (state court record citations omitted):

                 . . . Defendant alleges fundamental error occurred when
                 the Court instructed the jury that the State had to prove
                 that Defendant intentionally caused the victim’s death in
                 order to find Defendant guilty of the lesser included offense
                 of manslaughter by act, or alternatively, ineffective assistance
                 of counsel for failing to object to an erroneous jury instruction
                 that told the jury that the State had to prove that Defendant
                 intentionally caused the death of the victim in order to
                 find Defendant guilty of the lesser included offense of
                 manslaughter by act. Specifically, Defendant alleges counsel
                 should have recognized that the language in the instruction
                 for manslaughter would prevent the jury from returning a
                 verdict for manslaughter unless they believed that Defendant
                 intentionally killed the victim. Defendant asserts that the
                 additional instruction of manslaughter by culpable negligence
                 could have also reasonably misled or confused the jury.
                 Defendant alleges that counsel’s errors prejudiced the outcome
                 of the trial and rendered the proceedings fundamentally unfair.

                 After reviewing the allegations, the court file, and the record,
                 the Court finds Defendant’s allegations are without merit.
                 Failure to object to a standard jury instruction that has not been
                 invalidated by the Florida Supreme Court is not ineffective
                 assistance. See Elledge v. State, 911 So. 2d 57, 77 (Fla. 2005);
                 Thompson v. State, 759 So. 2d 650, 665 (Fla. 2000) (holding that
                 it was not deficient for counsel to fail to object to a standard
                 jury instruction that had not been invalidated by the Florida
                 Supreme Court). The Court finds that the Court instructed the
                 jury on the standard jury instruction for manslaughter, and thus
                 counsel did not have a valid basis to object. Additionally,
                 “fundamental error is not a basis for postconviction relief.”
                 Moore v. State, 48 So. 3d 911, 912 (Fla. 2d DCA 2010) (citing
                 Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009)).
                 Accordingly, the Court finds Defendant is not entitled to any
                 relief on the allegations in [the claim].

          The trial court instructed the jury on the lesser included offense of

    manslaughter by act as follows (Respondent’s Exhibit 4 at 576–77):

                 To prove the lesser included crime of manslaughter the State
                 must prove the following two elements beyond a reasonable
                 doubt.


                                                - 26 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 27 of 33 PageID 205




                  One. Michael A. Harris is dead.

                  Two. Dwayne Ricardo Wilson intentionally caused the death
                  of Michael A. Harris . . . .

                  However, the defendant cannot be guilty of manslaughter if the
                  killing was either justifiable or excusable homicide as I have
                  previously explained those terms.

                  ...

                  In order to convict of manslaughter by intentional act it is not
                  necessary for the State to prove that the defendant had a
                  premeditated intent to cause the death.

           The jury instruction tracked the standard jury instruction for manslaughter by

    act at the time of trial. Fla. Std. Jury Instr. (Crim.) 7.7 (2007). Almost two years

    after the state appellate court affirmed Wilson’s conviction (Respondent’s Exhibit 9),

    State v. Montgomery, 39 So. 3d 252, 256–58 (Fla. 2010), held that the standard

    instruction was erroneous. Before Montgomery, Florida’s Second District Court of

    Appeal approved the standard instruction. Zeigler v. State, 18 So. 3d 1239, 1244–45

    (Fla. 2d DCA 2009). Pardo v. State, 596 So. 2d 665, 667 (Fla. 1992) (“‘[I]f the district

    court of the district in which the trial court is located has decided the issue, the trial

    court is bound to follow it.’”) (citation omitted).

           Because trial counsel’s performance is evaluated without the benefit of

    hindsight and the trial court used the standard instruction approved by the state

    appellate court at the time of trial, the state court did not unreasonably apply

    Strickland. Strickland, 466 U.S. at 669 (“[A] fair assessment of attorney performance

    requires that every effort be made to eliminate the distorting effects of hindsight, to

    reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the


                                                 - 27 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 28 of 33 PageID 206


    conduct from counsel’s perspective at the time.”); Rambaran v. Sec’y, Dep’t Corrs.,

    821 F.3d 1325, 1334 (11th Cir. 2016) (“[W]e have held many times that reasonably

    effective representation cannot and does not include a [r]equirement to make

    arguments based on predictions of how the law may develop.”) (citation and

    quotation marks omitted). Ground four is denied.

    Ground Six:

          Wilson asserts that trial counsel was ineffective for not cross-examining Felicia

    Watson about the knife that she threw at Wilson. (Doc. 1 at 15–16) Felicia testified

    that she went inside to get the knife in the kitchen. (Doc. 1 at 15) Wilson instead

    contends that Harris attempted to stab Wilson with that knife, and Felicia took the

    knife from Harris. (Doc. 1 at 15) Wilson asserts that trial counsel should have

    shown on cross-examination that Felicia was lying. (Doc. 1 at 15–16)

          The post-conviction court denied the claim as follows (Respondent’s Exhibit

    14 at 2–4) (state court record citations omitted):

                  . . . Defendant alleges ineffective assistance of counsel for
                  failing to put the credibility of Ms. Felicia Watson in question
                  at Defendant’s second trial. Specifically, Defendant alleges
                  [Felicia] testified that she walked out of the house and saw the
                  victim lying on the ground[ ] dead. Defendant asserts [Felicia]
                  asked him “what did you do to him,” and that Defendant
                  responded with profanity. Defendant alleges [Felicia] testified
                  that she went back inside to get a knife, and then threw the
                  knife at Defendant. Defendant asserts that [Felicia] actually
                  picked up the knife the victim was using to try and stab
                  Defendant. Defendant alleges counsel’s failure to challenge
                  [Felicia’s] “absurd” testimony was prejudicial. Defendant
                  alleges that counsel’s errors prejudiced the outcome of the trial
                  and rendered the proceedings fundamentally unfair.

                  At the evidentiary hearing, Defendant testified that the victim
                  came at him with a knife and Defendant reacted. Defendant


                                                 - 28 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 29 of 33 PageID 207


                testified further that to his disbelief [ ] witness [Felicia] saw the
                victim on the ground and then got a knife from inside the house
                to throw at Defendant as he was leaving. Specifically,
                Defendant testified as follows:

                [Post-conviction counsel]:        [D]id she throw a knife?

                [Wilson]:                         Yes. She claimed that she ran
                                                  [into] the house and [threw] a
                                                  knife at me, but that’s kind of
                                                  hard to believe that she could
                                                  jump over a man [lying] there
                                                  in that little tight space and pick
                                                  up a knife and throw [it]. Now
                                                  what she did most likely [was]
                                                  pick that knife up that [the
                                                  victim] had and try to get rid of
                                                  it, try to cover up something.

                [Post-conviction counsel]:        So you think she picked the
                                                  knife up that the victim had —

                [Wilson]:                          Yes.

                [Post-conviction counsel]:        — and threw that knife at you?

                [Wilson]:                         She [threw] it to probably get
                                                  — she didn’t throw it at me,
                                                  she [threw] it to get rid of it
                                                  because the knife she [threw]
                                                  at me[,] the knife would have
                                                  been — it would [have]
                                                  land[ed] a lot further away
                                                  [than] where it landed [ ].

                [Post-conviction counsel]:         But she threw a knife?

                [Wilson]:                          Yes.

                [Post-conviction counsel]:         Okay. And then you left?

                [Wilson]:                          Yeah.

                At the evidentiary hearing, both of Defendant’s prior defense
                attorneys testified that nothing in the depositions or discovery
                indicated that witness Felicia Watson had obtained the knife
                from the victim, as Defendant alleges. Defendant’s prior


                                                - 29 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 30 of 33 PageID 208


                defense attorney at Defendant’s second trial testified further
                that his notes indicate that [Felicia] had retrieved the knife
                from inside the home. Counsel testified also that, at trial, after
                impeaching [Felicia] to bring out her bias and to show she was
                not an eyewitness to the incident, counsel asked Defendant if
                there were any other issues he wanted brought out, but that
                Defendant said nothing about the knife, as he now alleges. Also
                at the hearing, the State brought out that, at his first trial, when
                questioned about the incident, Defendant said nothing about
                [Felicia] picking up a knife from the victim and throwing it,
                as he now alleges. The Court finds counsel’s testimony to be
                credible, and finds it supported by the record wherein [Felicia’s]
                depositions demonstrate that she had obtained the knife from
                inside the house. Specifically, in her deposition, [Felicia] stated
                as follows:

                [Felicia]:            I ran in the house, I picked up the knife
                                      and I threw it at [Wilson].

                [. . .]

                [Trial counsel]:      What kind of a knife did you pick up out
                                      of the house and throw?

                [Felicia]:            A kitchen knife that goes on the butcher
                                      block.

                [Trial counsel]:      Where was that located?

                [Felicia]:            Where was it located at when? In the
                                      house. In the kitchen on the countertop.

                [Trial counsel]:      And is that countertop close to this
                                      doorway that we’re talking about?

                [Felicia]:            Yes, it’s probably about seven feet, I
                                      guess. Maybe, if that. Probably about
                                      seven feet.

                [Trial counsel]:      And, I mean, is this part of the small steak
                                      knife set of a big kitchen knife? What was
                                      it?

                [Felicia]:            Part of the butcher block, I don’t
                                      remember. It’s like the next one to the
                                      small one. I don’t remember what size
                                      it is. It’s not large, I know that.


                                               - 30 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 31 of 33 PageID 209




                  The Court finds that, apart from Defendant’s own speculations
                  about the knife in his evidentiary hearing testimony, Defendant
                  has offered no other supporting evidence to demonstrate that
                  further questioning of [Felicia] at trial about where this knife
                  came from would have resulted in testimony that she picked up
                  the knife from the victim, as Defendant alleges, versus having
                  gone back into the home and retrieving the knife from the
                  kitchen, as her depositions and counsel’s notes reflect. The
                  Court finds that, under these circumstances, counsel cannot be
                  deemed deficient as alleged, nor has Defendant demonstrated
                  any prejudice as a result of counsel’s alleged deficiency. As
                  such, Defendant warrants no relief on this allegation, and [this
                  ground] of Defendant’s Motion for Post-Conviction Relief must
                  be denied.

           The state court found trial counsel credible at the post-conviction evidentiary

    hearing, and a state court’s finding of credibility receives deference in federal court.

    Nejad, 830 F.3d at 1292. The state court accurately quoted testimony by Wilson at

    the evidentiary hearing and testimony by Felicia at her deposition. (Respondent’s

    Exhibit 13 at 11–12 and Exhibit 14, Transcript (Dec. 29, 2004) at 20, 25–26) Also,

    the state court accurately summarized testimony by both trial attorneys at the

    evidentiary hearing and testimony by Wilson at his first trial. (Respondent’s Exhibit

    13 at 23–24, 28, 33–35, 37, 41, 47–48, 59–62)

           At her deposition Felicia testified that she took the knife from the kitchen.

    Because Felicia neither told police nor testified at her deposition that she took

    the knife from the victim, trial counsel could not have impeached her with an

    inconsistent statement. Fla. Stat. § 90.608(1). At the evidentiary hearing Wilson

    denied that he saw Felicia throw the knife at him. (Respondent’s Exhibit 13 at 11)

    Wilson neither told trial counsel nor testified at his first trial that Felicia picked up

    the knife from the victim. Because no evidence in discovery tended to show that


                                                - 31 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 32 of 33 PageID 210


    Felicia picked up the knife from the victim, trial counsel lacked good faith to

    confront Felicia with that theory of the case. King v. State, 89 So. 3d 209, 224

    (Fla. 2012) (“[Q]uestions asked during cross-examination must have a good-faith

    basis.”). Finally, the claim was speculative because at the evidentiary hearing

    Wilson presented no evidence that trial counsel could have used to impeach Felicia.

    Hunt v. Comm’r, Ala. Dep’t Corrs., 666 F.3d 708, 723 (11th Cir. 2012) (“‘Absent a

    showing that real impeachment evidence was available and could have been, but was

    not, pursued at trial, [the petitioner] cannot establish that the cross conducted by his

    attorneys fell outside the range of professionally competent assistance.’”) (citation

    omitted).

          Wilson asserts that trial counsel should have asked Felicia why she ignored

    Harris who was dying and instead went inside to get a knife to throw at Wilson.

    (Doc. 1 at 16) Wilson contends that Felicia’s testimony about the kitchen knife was

    “absurd.” (Doc. 1 at 16) However, Felicia testified that she saw both Harris lying

    on the ground and Wilson walking to his car. (Respondent’s Exhibit 4 at 199, 202)

    Felicia did not see any blood around Harris. (Respondent’s Exhibit 4 at 204)

    Felicia asked Wilson, “What did you do to him?” (Respondent’s Exhibit 4 at 203)

    Wilson called Felicia a “b*tch,” and Felicia became upset, ran inside, got the knife,

    went back outside, and threw the knife at Wilson. (Respondent’s Exhibit 4 at 203,

    205) After Wilson left, Felicia went to Harris and asked him what was wrong.

    (Respondent’s Exhibit 4 at 205) Felicia noticed that Harris’s eyes were “rolling,”

    and blood gushed out of his neck. (Respondent’s Exhibit 4 at 205–06)



                                              - 32 -
Case 8:14-cv-00029-SDM-AAS Document 26 Filed 03/31/21 Page 33 of 33 PageID 211


           Felicia ran inside and got the knife from the kitchen unaware of the extent of

    Harris’s injuries. Even if trial counsel had asked Felicia why she ignored Harris and

    instead went inside to get a knife to throw at Wilson, the outcome at trial would not

    have changed. Strickland, 466 U.S. at 694. Consequently, the state court did not

    unreasonably apply Strickland. Ground six is denied.

                                     VI. CONCLUSION

           Wilson’s application for the writ of habeas corpus (Doc. 1) is DENIED. The

    clerk must enter a judgment against Wilson and CLOSE this case.

                        CERTIFICATE OF APPEALABILITY
                     AND LEAVE TO APPEAL IN FORMA PAUPERIS

           Because Wilson fails to demonstrate either a substantial showing of the

    denial of a constitutional right or that reasonable jurists would debate either the

    merits of the grounds or the procedural issues, a certificate of appealability and leave

    to appeal in forma pauperis are DENIED. 28 U.S.C. § 2253(c)(2); Slack v. McDaniel,

    529 U.S. 473, 478 (2000). Wilson must obtain permission from the court of appeals

    to appeal in forma pauperis.

           ORDERED in Tampa, Florida, on March 31, 2021.




                                              - 33 -
